department of the treasury internal_revenue_service washington d c date number release date cc pa apjp b3 tl-n-2551-00 uilc internal_revenue_service significant service_center advice memorandum for brooklyn district_counsel from assistant chief_counsel administrative provisions judicial practice subject levies on fully paid accounts this significant service_center advice responds to your undated memorandum and subsequent communications this document is not to be cited as precedent issue does the refund statute_of_limitations apply to payments received under a continuous wage levy that was not released after the liability underlying the levy was fully paid conclusion the refund statute_of_limitations does apply and amounts collected after the liability is satisfied can be refunded only if not barred by the statute facts the service issues a continuous wage levy to a taxpayer’s employer for unpaid balances due the employer sends periodic_payments these payments continue even after the underlying tax_liability is paid because the levy is not released law and analysis under sec_6511 a taxpayer who files a claim_for_refund_or_credit of tax generally must do so no later than three years after filing the return required because of the tax or two years after paying the tax amounts collected by levy and amounts collected otherwise are subject_to the same statutory limitations on credit or refund these limitations are set out in sec_6511 although there are exceptions to the rules of sec_6511 and b see for example sec_6511 levy payments are not treated specially no equitable exception applies to these payments see 519_us_347 accordingly even if an amount is collected as a result of a continuous_levy that should have been released because the underlying tax_liability was paid that amount cannot be refunded or credited once the period of limitations lapses that the levy should have been but was not released does not override the mandates of sec_6511 please call if you have further questions by sara m coe chief branch
